 GREENWOOD MILLS75GreenwoodMillsandTextileWorkers Union ofAmerica,AFL-CIO. Case 11-CA-5332April 16, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn December 19, 1973, Administrative Law JudgeAlmira Abbot Stevenson issued the attached Deci-sionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge as modified below and to adopt her recom-mended Order as modified herein.We agree with the Administrative Law Judge, forthe reasons stated by her, that employee AllenNewsome was discharged by the Respondent for thepurpose of discouraging membership in the Union,in violation of Section 8(a)(3) and (1) of the Act. Wealsoagreewith her conclusion that Respondentviolated Section 8(a)(1) by Finishing DepartmentForeman Dix's statements to employees that implieda threat to deprive employees of benefits they thenenjoyed if they exercised their rights to be represent-ed by the Union. We find merit, however, in GeneralCounsel's excepting to her failure to find additionalviolationsof Section 8(a)(1) in the conduct ofForemen Dix and Southern as described in thefollowing incidents.The Administrative Law Judge found that on May21, 1973, Foreman Dix, while in the work area ofemployee Horton, opened the drawer of a work desklocated there and, after seeing some union authoriza-tion cards within, approached Horton and asked himif the cards were his. In her opinion this inquiry byDix was not intended, or understood, as a means offerreting out information regarding Horton's unioniThe Respondent has excepted to certaincredibilityfindings made bythe Administrative Law Judge It is the Board's established policy not tooverruleanAdministrative Law Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing her findings.2Dix explained his motivation in the following colloquy with theGeneral Counsel:activitynor did it have a restrainingeffectonRespondent's employees exercise of Section 7 rights.We disagree.The record shows that sometime earlier that day,Respondent's assistant supervisor of finishing, ChrisBinnicher,while looking through the sane workdesk, had seen a pile of union authorization cards inthe drawer. Pursuant to Respondent's instructions to"keep his eyes and ears open and report backanything he might hear about the union,"Binnicherreported this information to Dix, his immediatesuperior.Dix,upon receiving this information,admittedly "went over there to see for himself,opened the drawer, and [as Horton] was standingright beside of [him] asked him `were they his?' "Horton replied, "No, they are not mine. I don't haveany." At that point the conversation ended and Dixsubsequently reported his find to Respondent'sdepartment superintendent, Coleman Doss.2From the foregoing facts, it seems clear to us thatDix was actively seeking to ascertain additionalinformation for Respondent concerning the unionactivities of its employees, a purpose that was whollyconsistent with Respondent's above instructions. AstheGeneral Counsel points out in his brief, Dix,unlike Binnicher, did not inadvertently see the unioncards while going through the desk for some businessreason.Rather, he deliberately sought to confirmBinnicher's report and to find out which of theemployees may have placed the cards in the desk. Inlight of Dix's admission at the hearing that he wasseeking out employee violations at the time hechecked the drawer for union cards-a course ofaction used by Respondent to support its discrimina-tory discharge of Newsome-we cannot subscribe totheAdministrative Law Judge's characterization ofDix's conduct as no "more than a non-coerciveattempt to discover the ownership, not otherwiseapparent, of property not owned by the Employerdiscoveredon the plant premises."We cannotascribe such an innocent purpose to Dix's inquiry ofHorton. Indeed, Dix's own testimony precludes ourso finding. In any event, we find that this obviousinterrogation of an employee concerning his organiz-ing activities, in the absence of any proof of alegitimatebusiness interest, interferedwith andrestrained the free exercise of employee rights underQ Well, whywereyou sointerested in union cards?AWell, at thetime,Ididn't know whether that was a legalviolation or not,by thecards being there,and I wanted to see if theywere there, and then report itQ.You werelooking for violations,weren't you?A. I was looking for union cards.They were there.Q.And violationsby these employees,you were lookingfor thattoo, weren't you?A.Any violations210 NLRB No. 15 76DECISIONSOF NATIONAL LABOR RELATIONS BOARDSection7 of the Act and, accordingly, violatedSection8(a)(1).3We also disagree with the Administrative LawJudge's conclusion that Foreman Frank Southern'sstatementto employee Thomas Irick, that "becauseof a few people, the plant may close," was noncoer-cive in nature. While Southern did not explicitly usetheword "union," the timing and context of hisremark could have had only one meaning andmessage.Thus, the remark was made on the first daythat Respondent saw the authorization cards in theplant and came on the heels of Southern's admittedadmonishing of employees that Respondent was 100percent against the Union and would do everythingitlegally could to keep the Union out. In thiscontext, we find that Southern's statement constitut-ed an unlawful threat of plant closure and as suchwas violative of Section 8(a)(1) of the Act.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Greenwood Mills, Orangeburg, South Carolina, itsofficers,agents,successors, and assigns, shall take theactionset forth in the Administrative Law Judge'sDecisionas so modified:1.Add the following paragraphs as 1(c) and 1(d)and reletterparagraph 1(c) as 1(e)."(c)Unlawfully interrogating its employees regard-ing their union activities."(d) Interferingwith,restraining,or coercingemployeesin the exerciseof their right of selforganizationby threats of plant closure."2.Substitute the attached notice for the notice ofthe Administrative Law Judge.3ChairmanMillerdisagreeswithhiscolleague'sreversalof theAdministrative Law Judge's findings and conclusions concerning Dix'sasking Horton if the cards belonged to him. For the reasons enunciated bythe Administrative Law Judge in recommending dismissal of this allegation,and those that follow,he would find that the General Counsel has notsatisfied his burden to establish that Dix's conduct in this incident violatedthe Act.Like the Administrative Law Judge, he believes there is insufficientevidence to establish an element of restraint or coercion in Dix's question toHorton.Whatever Dix's purpose in searching the desk,in the Chairman'sview it does not automatically follow that the subsequent interrogation ofHorton about the ownership of the cards found there tended to coerce thatemployee.Dix had a lawful right to look through the desk as it was theproperty of Respondent.That he discovered what he was lookingfor-union cards-does not subvert the lawfulness of such conduct, nordoes it render unlawful his unobtrusive questioning of an employee workingin the immediate vicinity of the desk about his possible property rights tothe cards.When the employee replied the cards weren'this,Dix did notpursue the matter further He is unwilling on the state of this record to findthat unlawful interference with employee rights has been established by theevidence.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing before an Administrative Law Judgeof the National Labor Relations Board, at which allparties were permitted to introduce testimony, it wasfound that we violated the National LaborRelationsAct.We were ordered toassureour employees that:WE WILL NOT discharge any of you forsupporting TextileWorkers Union of America,AFL-CIO, or any other union.WE WILL NOT threaten to deprive you ofbenefits if you exercise your right to berepresent-ed by TextileWorkersUnion of America,AFL-CIO, or any other union.WE WILL NOT unlawfully interrogate ouremployees about their union activities or sympa-thies.WE WILL NOT threaten our employees withplant closure for engaging in union activity.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exerciseof rights guaranteed to them by Section 7 of theNational Labor Relations Act, as amended.WE WILL offer Allen Newsome immediate andfull reinstatement to the job he held prior to hisdischarge on May 22, 1973, or, if that job nolonger exists, to a substantially equivalent job,without prejudice to his seniority or other rightsand privileges.WE WILL make whole Allen Newsome for anyloss of pay he may have suffered as a result of hisdiscriminatory discharge, plus interest at 6 per-cent per annum.GREENWOOD MILLS(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1624 WachoviaBuilding,301 NorthMain Street, Winston-Salem,North Carolina 27101,Telephone 919-723-2300. GREENWOOD MILLS77DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was heard at Orangeburg, South Carolina,September 13, 14, 25, and 26, 1973. The original chargewas filed by the Union and served on the Respondent May24, 1973; the amended charge was filed by the Union June8 and served on the Respondent June 12, 1973. Thecomplaint was issued July 31, 1973. The issues are (1)whether the Respondent coercively interrogated its em-ployees, threatened them, restricted them from talking toone another in the plant, and discriminatorily enforced itswork rules in violation of Section 8(a)(1) of the NationalLabor Relations Act, as amended; and (2) whether theRespondent discharged employee Allen Newsome on May22, 1973, because of his union activities, in violation ofSection 8(a)(3) and (1) of the Act, or for cause. For thereasons given below, I conclude that the Respondentcommitted the 8(a)(3) and one of the 8(a)(1) violations, butdid not commit the remaining 8(a)(1) violations alleged inthe complaint.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthebriefs filed by the Respondent and the GeneralCounsel, I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONTheRespondent is a South Carolina corporationengagedat its Orangeburg, South Carolina, plant hereinvolved in the dying and finishing of textiles. During thepreceding12months the Respondent received goods andraw materials directly from outside the State of SouthCarolina valuedin excessof $50,000, and sold and shippedgoods valued in excessof $50,000 directly to points outsidethe Stateof South Carolina. I conclude that the Respon-dentisan employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.The Respondent admits, and I conclude, that theCharging Party Union is a labor organization within themeaning ofSection 2(5) of the Act.II.THEUNFAIR LABOR PRACTICESA.AllenNewsome'1.FactsAllen Newsome was previously employed by the Res-pondent from 1965 to 1967. He returned August 1, 1968,iThere is conflicting testimony regarding some of the relevant incidentssurrounding Newsome's discharge.In resolving these conflicts, I have notcredited the entire testimony of any one witnessAs to eachsuch incident, Ihave taken into consideration the apparent interestsof thewitnesses, theprobabilities in light of other events; corroboration or lack of it, andconsistencies or inconsistencieswithinthe testimonyof eachwitness andbetween the testimony of each and that of other witnesses with similarapparent interests.The credibility of two witnesses merit particularcomment.James Gay was an unusual witness in that he was a topand worked at the Orangeburg plant until the dischargehere involvedMay 22, 1973. Newsomewas a frame-inspection operator on the first shift. Frank Southern,foreman of the inspection department, was Newsome'simmediate supervisor. Southernwas responsible to JamesGay, who, until his own discharge May 21, 1973, for thestated reason of "errors in his department," was superin-tendent of the inspection and packing department with acomplement of 78 or so employees. Over Gay was HowardPinner, plant manager, who was responsible to LestorHeaton, director of finishing. FosterBoone was plantpersonnelmanager,and B. W. Whaley was director ofindustrial relations for all plants.Newsome described himself, as Quality Control Techni-cian T. W. Copeland describedhim, as anexpert inspector,one of the best in the department. Gay and Southerndescribed him as average, or pretty good. Gay said thatafter the union movement began Newsome became anexcellent employee. As of the beginning of 1973, Newsomehad been given one writtenwarning,for being absentwithout permission on Labor Day, September 4, 1972,which was not a plant holiday. Newsome had been offereda better paying job, as measuregraph operator,inmid-November 1972. He was again offered that job toward theend of February 1973, but turned it down on bothoccasions because it was a second-shift job.In late March or early April, 1973, Newsome complainedto Foreman Southern that the Company's promotion of alaboratory employee to foreman-trainee discriminatedagainstNewsome and other employees who were inNewsome's opinion qualified for the job, and thatNewsome was going to write to the LaborBoardabout it.As a result, Newsome was called in, once tomeet withPersonnel Director Boone and Superintendent Gay, and,again, to meet with Boone, for discussions. At thesemeetings,managementexplained the Company's policieson promotions and other matters to which Newsome hadobjections such as holidays, vacations, and fringe benefits.Boone also informed Newsome he had a right to takecomplaints to the Labor Board, and offered to obtain theaddress for him.Stillnot satisfied,Newsome thereafter consulted somelibrary books on labor matters, and concluded from hisreading that the employees of the plant neededa union.After talking it over with several other employees,Newsome drafted a letter to the Charging Party expressinginterest in unionization.He and four other employees--John Carr, Leon Felder, Thomas Irick, and CurtisMurph-signed and mailed the letter April 12, 1973.InternationalRepresentative Evans Hamilton contactedNewsome by telephone April 26, 1973, and thereafter mettwice,April 27 and 28, with employeesinterested inorganizing the plant. Personnel Director Boone and othermanagement official who got on the stand and blew the whistle on theRespondentAfterconsiderable thought I have concludedthatGaydetermined to tell the truth regarding Newsome's discharge and did so.When analyzedin light of the aforementioned factors, the testimony byAllen Newsome stands up very well by comparisonwith that of many otherwitnesseswith respect tomost,ifnot all,of the events related to hisdischarge In the instances where I have relied on his testimony I concludethat he stuck to the truth.Testimonyin contradiction to that upon whichmy factual findings are based has been carefully considered but discredited. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDmanagement officials learned something about this letterbut they had no specific information on it.On April 25,Newsome received another written warningfor being absent without excuse on April 21,1973, theSaturday of Easter weekend.At the weekly Tuesday 8 a.m. inspection departments^eeting heldby Foreman Southern on May 1,reminded his employees that they were supposedto rmsain in their own work areas and were not to visit andtalk with employees in other departments.On that sameday,May 1,Newsome obtained permission to leave theplant at 10 a.m. to make an appearance in court. On hisway Ater,Newsome passed by the dyeing department.SeDonaldMarchell at work there,Newsome ap-proachedhim and asked whether he was interested in aunion or wanted to join other employees at their meetingswith the union representative.Marchell replied in thenegative.Newsome then made a few remarks about hisprospective court appearance and, after what he describedas a conversation which lasted a total of 30 seconds, leftthe plant.Marchell reported this incident to his own supervisor andthe informationwas bumped up to all managementofficials includingDirector of Finishing Heaton andDirector of Industrial RelationsWhaley.Although theincident was not mentioned to Newsome by any memberof management,Heaton immediately called the first of aseries of meetings held twice a week throughout May withmanagement and supervision,and, upon occasion, withcounsel,to discuss the union activity in the plant. HeatoninformedGay ofNewsome's approach to Marchell, andordered Gay to tighten up on the rules prohibiting loosemotion by employees'wandering about the plant talking tootheremployees.Instructionswere also issued thatsupervisors were to interview their employees individuallyand inform them, among other things, that the Companydid not want a union and would do all it legally could tokeep the Union out of the plant.Supervisors were to keeptheir eyes and ears open,and pass along any informationreceived regarding employee unionactivity.Heaton toldGay that "Wehad to get Allen Newsome out of the plantand that I would have to get something legally to let himgo." No disciplinary action was to be taken against anyunion leaders,however,without checking with Heaton.Gay passed the information and instructions receivedfrom Heaton down to Foreman Southern,and from thattime on both Gay and Southern watched Newsome closelyso as not to miss any infraction he might commit. Southernalso immediately called an extra safety meeting May 3 andrepeated his instructions to employeesof May1,addingthat if he caught them interfering with employees in otherdepartments,he would take some action. Southern andother foremenunder Gayinstituted a series of meetingswith the employees under their supervision, on anindividual basis.Southern told his employees, among otherthings, that the Companywas opposed to unionizism andwould do everything within its legal rights to keep theUnion out.About the same time,May 3,International Representa-tiveHamilton was replaced by International Representa-tiveGeorge Justice as the Union's organizer for this plant.Justice held meetings with plant employees Tuesdays andThursdays of each week but one during May. Newsomeattended allmeetings and acted as the chief contactbetween the Union and the employees.About May 8, Foreman Southern approached T. W.Copeland,who, as indicated, was a quality controltechnician; he was responsible for spot checking the workof frame-inspector operators. Although Copeland was afriend of Newsome's and had lunch with him, Copelandnever signed a union card nor attendeda union meeting.On this occasion, Southern asked Copeland why he couldnot find something wrong with Allen's cloth. Southern hadnever before made such an inquiry of Copeland about thework of any employee.During the following week, employee CynthiaMartin,who worked next to Newsome, motioned to Newsome tocome to her machine. Newsome stopped his machine andwalked over to her, a distance of 6 or 7 feet. The recorddoes not reveal what they talked about, but Newsomereturned to his work after a few seconds. A short timelater,Southern came up to Newsome and asked him whether hehad been talking to Martin. When Newsome said yes,Southern warned him about leaving his machine to talk toother employees while they were working and told him itwas not to happen again. No written warning was given toNewsome, nor was he told that a written warning wasbeing prepared. However, Southern put one in his file,countersigned in the usual manner by Gay, Boone, andPlantManager Pinner. The infraction was reported toHeaton and Whaley.On May 16, at a management meeting, the Respondent'scounsel asked Gay how the Union was progressing in hisdepartment which was considered the main area of unionactivity.Gay replied that it could be as high as 50 percent.When asked whether Newsome was doing a good job, Gayreplied that he was. After counsel stated his informationindicated that Newsome was the head of the union activityin the department, Heaton stated, "We will have to getAllen out of here." Gay left on vacation that day, and wasdischarged upon his return May 21.At a union meeting Sunday evening, May 20, Interna-tional Representative Justice gave out authorization cardstoNewsome and others. Newsome signed one andreturned it to Justice, and took a supply of cards to workwith him on the morning of May 21. He obtained a fewsignatures in the canteen before 8 a.m. Although he carriedcards in his shirt pocket that day, he was careful to concealthem from view. The next day, May 22, Newsome carriedthe cards visibly in his pocket, as he believed he had beenobserved passing them around in the canteen anyway. Hewas right, as information that he possessed cards reachedPlantManager Pinner and Director of Finishing Heatonwithout delay.About 3 minutes before 8 a.m. on May 22, Newsomeapproached John Carr, who was nearing the end of hisstint on the third shift in the packing department. As Carrapparently had finished his work and was not doinganything, Newsome motioned to Carr to join him saying,"Let's go to the canteen." Carr replied, "OK." The twostarted for the canteen, where Newsome planned to giveCarr some union authorization cards. However, Carr's GREENWOODMILLS79foreman,Ken Jeffcoat, caught sight of them and told Carritwas,not 8 o'clock yet and to go back to work; he toldNewsome he was not supposed to be there and to get outof the area. Jeffcoat reported the incident to Southern andBoone.At 10:30 that morning, Newsome was brought beforeJohn Carlisle, assistant plant manager (who did nottestify),Boone,and Southern.Therehe was terminated forthe stated reason of interfering with the work of threeemployees-Donald Marchell, Cynthia Martin, and JohnCarr. Southern testified that Newsome's record, which wasreviewed before the decision to discharge him, alsorevealed that Newsome did not like to work on holidaysand had received warnings for refusing to do so, and thatNewsome did not like the Company's policies on promo-tions.Boone testified that he mentioned the two absencewarnings to Newsome after Newsome voiced the suspicionthathisunion activitywas the real reason for thedischarge.2.ConclusionsThe facts, as revealed by the credited testimony detailedabove, clearly establish a horn-book pretext discharge.Newsome was an experienced, efficient, senior employeewho had been offered a better paying job even though heoccasionallybetrayed a weakness for laying off onholidays.He had also shown an interest in improvingconditions in the plant, which although disliked had beendealt with by management in a not altogether unenlight-ened manner. But when he initiated and led the move tobring a unioninto the plant, management suddenly sawNewsome only as the "ringleader" of the union movementwhich could be crushed by getting rid of him. Orders wentout to watch his every movement and report everyinfraction,and the orders were meticulously carried out.Failing in its effort to find errors in his work, theRespondent hoarded its collection of minor infractions.Then, on the very day after Newsome brought unionauthorization cards into the plant, another infraction fellinto its hands. Although equally minor, it was consideredto be enough, when added to two others, to cover up therealmotive. Newsome was summoned, his transgressionsspread before him, and he was given the sack. Whencharged with treating him unlawfully, the Respondentthrew in his absences which had not been included amongthe reasons stated to Newsome at the time of his discharge.Iconclude that the Respondent discharged Allen New-some for the purpose of discouraging membership in theUnion, in violation of Section 8(a)(3) and (1) of the Act?B.The Section 8(a)(1) ViolationsParagraph 8(a) of the complaint alleges that FinishingDepartment Foreman H. J. Dix coercively interrogated anemployee concerning possession of union authorizationcards on May 21, 1973. In support of this allegation theGeneral Counsel relies on an admission by Dix that on thatdate Dix opened a desk drawer which was near the workstation of employee Thomas Horton, and seeing someunion authorization cards in the desk,asked Horton if thecards were his. Horton replied, according to Dix, that, thecards were not his, that he did not have any cards withhim. In my opinion, Dix's inquiry was not intgnded, orunderstood,as a means of ferreting out informationregarding Horton's union activity, nor did Dix's questiontend to have such a restraining effect.In all the circum-stances,including Horton's response,I conclude that theprobative evidence fails to establish more than a nonceoer-cive attempt to discover the ownership, not otherwiseapparent,ofpropertynot owned by the Employerdiscovered on the plant premises. Accordingly, I recom-mend that this allegation be dismissed.Paragraph 8(b) alleges that on May 24, 1973, ForemanDix threatened employees with elimination of benefits ifthey selected the Union as their bargaining representative.In support of this allegation the General Counsel replies onthe testimony of Foreman Dix to the effect that after beinginstructed at supervisors' meetings to do so, he called theemployees under his supervision into his office one by oneand talked to them about how the Company felt about aunion, and told them that it did not want one, and wouldfight it by all legal means; and that, in addition, he talkedto employees from time to time on the floor and told them"prettymuch the same thing" he had told them in theoffice, that "the company was against the union, the unioncouldn't do them any good, they may lose some of theirbenefits, but you couldn't promise them anything." I findthat this statement, by Dix's admission made to manyemployees under his supervision, was an implied threat todepriveemployees of benefits they enjoyed if theyexercised their rights to be represented by the Union. Iconclude that the Respondent thereby violatedSection8(a)(1) of the Act.Paragraph 8(c) alleges that Foreman Frank Southern onMay 1, 3, and 9, 1973, and Assistant Finishing ForemanChris Binnicker, on May 23, 1973, restricted employeesfrom talking to each other in the plant because of the unionactivities of the employees. The General Counsel contendsthat these alleged violations were a direct result of Directorof Finishing Heaton's instructions to Superintendent Gay,about May 1, which, I have found, were to tighten up onthe rules prohibiting loose motion by employees' wander-ing about the plant talking to other employees.(1) As to the alleged violation by Foreman Southern onMay 1, the General Counsel relies on the testimony ofAllen Newsome (supported by Thomas Irickand to someextent by Leon Felder) that Southern told employees, atthe regular weekly Tuesday morning inspection depart-ment meeting held on May 1 at 8 a.m., that there was to beno talking on the job. However, consistent with my findingabove regarding this incident, I find that these witnessesinterpretedSouthern's remarks on this occasion overbroadly. Southern's actual statement was, as testified to bySouthern and John Carr, that employees were to remain intheirwork areas and were not to visit and talk withemployees in other departments. In any event, I find,consistentwith the facts set forth above, .that the2The cases reliedon bytheRespondent are distinguishable for theabsence therefrom of direct credible evidence of discriminatory motivation. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent did not acquire specific knowledge of anyunion activity among its employees until it received thereport of the Newsome-Marchell incident after 10 a.m. onMay 1. It is clear therefore that Southern's statement wasnot related inanyway to the union activity, but was merelya reminderof a previouslyexistingplant rule. Accordingly,I recommend that this allegation be dismissed.(2)With regard to the alleged violation by ForemanSouthern on May 3, the General Counsel has reference tothe special safety meeting called on that date by Southernafter Superintendent Gay informed him of the Newsome-Marchell incident, and told him, as Gay and Southerntestified and as found above, to tighten up on this rule. Ifind that Allen Newsome was mistaken about the scope ofthis proscription also, and that Southern told the employ-ees, as hetestified, that he would have to take furtheraction if they did not stay in their department and notinterfere with employees in other departments. In all thecircumstances relevant to this statement,including the factthat Southern merely repeated the plant rule about whichhe had just reminded the employees 2 days previously,prior to company knowledge of the union activity, I findthat the statement, and the vague reference to takingfurther action if the rule were not obeyed, did not interferewith the employees' exercise of Section 7 rights, andconclude that it did not violate Section 8(axl).(3)Regarding the alleged violation by Southern on May9, the General Counsel relies on the warning given toNewsome for talking with Cynthia Martin discussedabove. However, the warning was based not so much onthe fact that Newsome talked to Martin as it was on hisstopping his machine, leaving his station, and talking withher (however briefly) while she was working. The Respon-dent's fault was in relying on this incident as a pretext fordiscriminatorily dischargingNewsome, and not that itrestricted employees from talking to each other in the plantbecause of their union activities.Accordingly,I shall alsorecommend that this allegation be dismissed.Paragraph 8(d) of the complaintalleges thaton May 21,1973,Foreman Southern threatened to close the plantbecause of the employees' activities on behalf of theUnion. In support of this contention Thomas Irick testifiedthat on this date he called Foreman Southern to hismachine to inspect the cloth because Inck thought it wasbiased. Southern looked at the work and while he wasdoing so, he said, "because of a few people, the plant mayclose." Southern could not recall this conversation but hedenied threatening to close the plant because of employeeactivities on behalf of the Union. In the absence of a flatdenial, I find that Southern made the statement attributedto him by Irick. However, there is no evidence that thestatementwas related to union activity. I concludetherefore that it did not tend to coerce employees orinterfere with their Section 7 rights.Paragraphs 8(c)(4) and 8(e) through (h) all have to dowith allegedly unlawful treatment of Marion Stanfield.Stanfield was hired in August 1971 and worked as a frameoperator in the finishing department on the first shift untillateMay 1973, and on the third shift thereafter until hewas terminated June 4, 1973, for nondiscriminatoryreasons.He signed a union card and attended unionmeetings.On May21 he begancarrying visibleauthoriza-tion cardsto work in his shirt pocket,and during breaks hedistributed cardsin the canteen,laid cards out on acanteen table,and talkedto employees about the Union.Finishing DepartmentForeman Dixconceded that Stan-field hadcards in his shirt for all to see,and AssistantForemanBinnicker testified that Stanfield was the onlyunion adherentin his department whom he knew about.Paragraph8(cX4) alleges in effectthat on May 23,AssistantForemanBinnicker restricted Stanfield fromtalking tootheremployees in the plant because of hisunion activities.The recordshows that Stanfield andThomas Horton attendeda 4 p.m. safety meeting at theend of thefirstshift on May 22. When themeeting, whichlasted 10or 15 minutes, was over, they stoppedfor severalminutes to discuss a personal matter with David Small,who was working thesecond shift.The next morningBinnickerwrotea contact on Stanfield for interfering withanother employee on his job.Horton received no repri-mand.Stanfield testified he had donethe same thing manytimes and had not been disciplined for it.Binnickertestifiedthat he gave Stanfield the warning because whilesitting in his officehe observedStanfield talking to Small,and that Stanfieldwas theonly employeehe saw talking toSmall.Binnicker also testifiedhe did not allow anyemployee tointerferewith an employee on another shift.Paragraph 8(hXl) alleges in effect thaton May 23AssistantForeman Binnickerdiscriminatorilyenforced awork-relief rule against Stanfield because of his unionactivities. Stanfield testifiedthat by May 23 or 24 he felttherewas pressure on him because he had pushed theUnion and it had got to the pointthat he did not knowwhat he could do and could notdo, so he asked Binnickerwho was supposed to relievehim when he went to therestroom or tothe canteen for acoke; and thatBinnickerreplied hissenior operator was supposed to do so.Stanfieldprotestedthat this had never been required before, as heand Thomas Horton, who workednext to him, hadrelieved each other.Binnicker responded,according toStanfield, that "we don't do it like that anymore . . .its notlike it used to be before. Its going to change,and changeevenmore.Rules are goingto be enforced."HortonsupportedStanfield's testimonyregarding past practice inthisrespect.Binnicker deniedmaking the statementattributed to him byStanfield.Paragraph 8(hX2),(3), and (4)allege in effect,that onMay 24 and 31 theRespondent discriminatorily enforcedthe safetyrule prohibiting employees from working withtheir shirttailsout against Stanfield because of his unionactivities.The recordshows that about 3 minutes after 8a.m. on May 24, Personnel DirectorBoone and ForemanDix observed thatStanfield's shirttail was out.Boone toldStanfieldhe was violating the safety regulations, and laterthat morning Dixwrote a contact on Stanfield for havinghis shirttailout in his work area.Stanfield testified thatemployees had been told at safetymeetings how dangerousthe machinerywas andto be careful.However,he said, theemployees had never been told itwas against the rules towear theirshirttailsout and he andother employees haddoneso in the past without comment from management. GREENWOODMILLSatThomas Horton testified that Stanfield usually works in hisT-shirt, and that he came to work May 24 with his shirt outbut was unbuttoning it, getting ready to take it off, whenBoone approached him. Horton testified employees hadbeen told there was a safety rule requiring employees tokeep their shirttails in while working because the machinesare dangerousand "might grab your shirt tail and drag youin";and that employees had been warned about notfollowing the rule. Dix testified that all the employees hadbeen briefed on the safety rule, but Stanfield was the onlyemployee to whom he gave a written warning, when he andBooneobserved him violating the rule. Before that, Dixsaid, he told employees to put their shirts in; since then, hehas seen no violators.The record also shows that on May 31 Binnicker wroteStanfieldanother contact for violating the shirttail rule.Stanfieldasked him what the difference was between a T-shirt and a regular shirt, and Binnicker replied that a T-shirt fits closely about the body whereas a regular shirt isloose and might get caught in themachinery.Stanfieldasked, "Why didn't you tell me this before?" Binnickertestified that enforcement of the rule has no real problemexcept with Stanfield; and Stanfield's was the only writtenwarning Binnicker gave because he was the only employeewho wore his shirttail out.Paragraph 8(f) alleges in effect that Foreman DixthreatenedStanfield onMay 24 with more stringentsurveillance of hisworkbecause of his union activities.This allegation is based on Stanfield's testimony that afterDix gave him the contactthat dayfor wearing his shirttailout, Dix told him the Company was going to catch him ifhe violatedanymore safety rules. Dix denied making thisstatement.Paragraph 8(e) alleges that onMay 23 Binnickerthreatened employees with more stringent enforcement ofwork rules because of their union activities. In support ofthis allegation,Stanfield testified that after Binnicker gavehim the warning for talking to David Small and Stanfieldhad protested that he had done that kind of thing in thepast and nothing had been done about it, Binnicker said tohum, "Well,it is not like it was before.It is like it is now,and the rules are going to be enforced" Binnicker deniedit.After careful consideration, I have concluded thatStanfieldwas not a credible witness.Thus,Binnicker'stestimony that he had never allowed employees to interferewith an employee on another shift seems more probableand had a more truthful ring than Stanfield's testimony,unsupported by Horton, that he had been permitted to doso with impunity before management learned of his unionadvocacy.Iam forced to the same conclusion regardingStanfield's insistence,contrary to the position of theGeneral Counsel and the more believable testimony ofHorton, Dix, and Binnicker, that there had been no safetyrule regarding shirttails prior to his first written warningtherefor,and that he and other finishing employeesfrequently dressed in this manner while working aroundadmittedly dangerous machinery. Stanfield's references tothe great pressures on him during the 2 or 3 days after hebrought union cards to the plant and his testimonyregardingremarks allegedly made to him by Dix andBinnicker revealing a determination to single him out forobservation,catch him violating its rules,and treat himdiscriminatorilywere,Iam convinced,figments of hisimagination.Althoughitis clear that management wasaware of Stanfield's unionadvocacy,there is no evidencethat they determined to rid themselves of him, as they didofNewsome,inorder to crush the union movement.Binnicker credibly testified that during the 8 or 9 monthshe supervised Stanfield, he considered him and one otherthe two below-level employees in the department andconsequently he watched their work more closely than hedid that of other employees. Stanfield himself testified thaton an occasion in late May he refused,in an impertinentmanner, Binnicker's direction that he not neglect one of hisminor job assignments;and he deliberatelyrepeated thesafety-rule violation for which he had been warned only aweek before.Inmy opinion, Stanfield was a marginalemployee and he knew it. Having a foreboding, which hehinted at to fellow employee Thompson, that he wouldeventually lose his job with the Company, he neverthelesscould not or would not bring himself to conduct himself soas to prevent that eventuality.His testimony in this casewas his way of trying to shift the responsibility for theinevitable outcome from himself to his Employer byrelating his situation with Newsome's. I therefore concludethat the violations alleged in paragraph 8(c)(4), 8(e)through (f),and 8(h) are not supported by credibleevidence, and recommend that they be dismissed.The conclusions reached above determine the outcomeof paragraph 8(g) of the complaint,which alleges in effectthatBinnicker threatened Stanfield with starting fromscratch if the employees selected the Union as theirbargaining representative.This allegation is based on theuncorroborated testimony of Stanfield whom I havediscredited above,that Binnicker made such a remark tohim at his machine on May 22. As against this testimony, Icredit Binnicker's account of the conversation which hedescribedas a discussion of the pros and cons of unionism.According to Binnicker, Stanfield told him, "Well, I feellike I need probably to go to the union because I don'thave anything to lose,"to which Binnicker replied thatStanfield ought to check his facts because the Union couldonly bargain on his behalf with top management, and fromthere it could go either way. I find that this statement byBinnicker,unlike Dix's blunter remark,sounds more like adescription of possible bargaining strategy than a threat todiscontinue existing benefits if the employees opted forunion representation,and I conclude it was not violative ofSection 8(axl).REMEDYInorder to effectuate the policiesof the Act, Irecommend that the Respondent be ordered to cease anddesist from the unfair labor practices found and, in view ofthe nature thereof, to cease and desist from infringing inany manner on its employees'rights guaranteedby the Act.N.L.R.B.v.EntwistleMfg.Co.,120 F.2d 532 (C.A. 4).Having found that the Respondent discriminatorilydischargedAllen Newsome,Ialso recommend that it beordered to offer him immediate and full reinstatement tohis former job, or, if that job no longer exists, to a 82DECISIONSOF NATIONALLABOR RELATIONS BOARDsubstantiallyequivalent job,without prejudice to hisseniority and other rights and privileges,and to make himwhole foranyloss of earnings suffered by reason of thediscrimination against him,plus interest at 6 percent perannum.F.W.Woolworth Company,90 NLRB 289;IsisPlumbing&Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and conclusions oflaw and the entire record,and pursuant to Section 1((c) ofthe Act,I hereby issue the following recommended:ORDERSThe Respondent,Greenwood Mills,ofOrangeburg,South Carolina, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting TextileWorkersUnion ofAmerica,AFL-CIO,oranyother union.(b) Threatening to deprive employees of benefits if theyexercise their right to be represented by the above-namedUnion or any other union.(c)In any manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Allen Newsome immediate and full reinstate-ment to his former job, or,if his job no longer exists, to a3 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Board's Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and order,and all objections thereto shallbe waived for all purposes.substantially equivalent position,without prejudice to hisseniority or other rights and privileges,and make himwhole for his lost earnings in the manner set forth in thesection of this Decision entitled"Remedy."(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records,social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its plant in Orangeburg,South Carolina,copies of the attached notice.4Copies of the notice onforms provided by the Regional Director for Region 11,after bring duly signed by an authorized representative oftheRespondent,shallbe posted by the Respondentimmediately upon receipt thereof,and be maintained for60 consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by theRespondent to insure that the notices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director,in writing,within 20days from the date of this recommended Order,what stepsthe Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.4 In the event that the Board'sOrder is enforced by a judgment of theUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."